Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
The after final amendment of June 3, 2022 has been entered and considered as requested by the RCE submission of July 5, 2022.  With the entry of the amendment, claims 2 and 3 are canceled and claims 1 and 4-9 are pending for examination.
 
Drawings
The replacement drawing for Figure 3 was received on January 29, 2021.  This drawing is approved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first heating device” in claims 1 and 8 and “second heating device” in claims 4, 6 and 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The rejection of claims 1 and 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the clarifying amendments of June 3, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi et al (US 2015/0099355) in view of Weidman et al (US 2005/0181226) and Hayes (US 6107608) and EITHER Tokuri et al (US 2016/0093503) OR  Hong (US 2006/0137714) OR Motomatsu et al (US 2018/0002811), and further EITHER alone OR further in view of Segawa et al (US 2002/0036143).
Claim 1 and 4-6: Inatomi describes a substrate liquid processing apparatus (note 0008).  The apparatus contains a substrate holder configured to attract, hold and rotate a substrate wafer  (note figure 2, 0029, 0044-0045 with holding device 110, which holds and rotates the substrate, which would attract the substrate at least to hold it).  A plating liquid supply configured to supply a plating liquid onto the substrate while being held by the substrate holder is provided (note figure 2, 0047, 0050).  The supply would be understood to include while the substrate is being rotated (note figure 2, 0050 which indicates plating liquid from the discharge unit 33 reaching the substrate and flowing to the periphery due to rotation).  A heating device 28 is also provided that is outside of and above the substrate holder and is used to heat the substrate (note figure 6 and figures 7A-7E, 0074-0075), where it is desired to heat the substrate so as to have the substrate have a higher temperature and help prevent a temperature of a plating liquid discharged from the substrate from being decreased with more uniform temperature distribution on the substrate, where it is desired to have plating liquid temperature in the range of 60 to 80 degrees C (note 0052, 0074, 0075, 0090, 0093). A controller is provided that is configured to control operations of the substrate holder, the heating device and the plating liquid supply (note 0010, 0076-0078, since it controls the processes and apparatus of the system, understood to control these features).  The heater 28 provided that is disposed above the substrate can also be provided in a cover unit/top plate 21 (so the cover unit is equipped with the first heating device) and includes a ceiling member (a flat plate part above the substrate/substrate holder) (note figure 2, 6, 7A-7F, 0061-0062, 0074).
Optionally, further using Segawa, as to the plating liquid supply configured to supply plating liquid while the substrate is being rotated, Segawa specifically describes how it is known to provide a plating liquid supply 42 such that the plating liquid is applied to a substrate held (fixed in place) by a substrate holder that is rotating to spread over the surface of the wafer substrate (note 0178 and also 0176-0190, figures 5A-5C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi to specifically configure the liquid supply to deposit while the substrate is rotating while held by the substrate holder as suggested by Segawa with an expectation of predictably acceptable results as Inatomi indicates supplying plating liquid to a substrate in a similar fashion to Segawa where the substrate can rotate to spread the coating and Segawa notes how this would conventionally be known to be done while the substrate is rotated by the substrate holder.
(I)  Furthermore, as to there being pre-cleaning liquid supply configured to supply a pre-cleaning liquid onto the substrate being rotated while being held by the substrate holder, with a temperature of the pre-cleaning liquid equal to or higher than 40 degrees C, Inatomi further indicates that there can be a cleaning/pre-cleaning liquid supply configured to provide a pre-cleaning liquid onto the substrate before plating (note figure 2, discharge openings 44, 46, 0058, 0111), where since Inatomi indicates how plating liquid would reach the substrate at a central portion and flow to the periphery by rotation (note figure 2, 0050) and in figure 2 discharge openings 44 and 46 are also shown for deposit in a central location, at the least it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the substrate during application of cleaning liquid so that it would cover and treat the entire substrate in a same fashion as for the plating liquid.  It is also noted how Inatomi indicates how the substrate processing can be used to deposit capping layer of CoWP or CoWB on copper wiring in substrate wafers, for example (note 0002, 0048).
As to the temperature of the pre-cleaning liquid, Weidman describes providing capping layers on copper interconnects/wiring such as CoWP (note abstract, 0005-0009, 0051), where it is described that it is desired to pre-clean the copper interconnect to remove oxides, contaminants, before applying the capping plating, and to pre-clean in the same chamber as the capping electroless plating (note 0007, 0009), where a first processing cleaning fluid/liquid can be provided at a temperature of about 50-75 degrees C (or 55-60 degrees C) for cleaning the substrate to remove oxides, etc. before electroless plating (0046, 0059, 0061, 0118-0120). Weidman also describes using a similar application system to Inatomi, with face up processing, with a horizontal wafer on a rotatable support holder with a nozzle system to deposit the liquids on the upper surface of the substrate (note figures 4, 5, 0081, 0082, 0101-0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi, EITHER alone OR further in view of Segawa to also provide pre-cleaning liquid at a temperature of about  50-75 C, in the claimed range, to provide a desirable precleaning as suggested by Weidman, since Inatomi indicates how the plating can be provided on a substrate with copper wiring to provide a capping layer such as CoWP, and there can be a pre-cleaning liquid application  from a liquid supply prior to the plating to the substrate held by the holder, which would be suggested to be to a rotating substrate held by the substrate holder, and Weidman indicates that in a similar system with a substrate and liquid supply to supply pre-cleaning liquid onto a substrate while being held by the substrate holder with similar capping layer applied, it is desirable to supply pre-cleaning liquid that removes oxides, etc. before the capping layer applied, where the temperature of the pre-cleaning liquid is about 50-75 degrees C, in the claimed range. This would provide the supplied pre-cleaning liquid at a temperature in the claimed range.  Even if the temperature of the liquid must remain at this temperature, this would be suggested to provide use of the pre-cleaning liquid at the desirable supply temperature (where Inatomi provides how heaters can be provided to control a liquid temperature during processing from decreasing, note 0074-0075).  Optionally, when further using Segawa, it would further suggest to rotate the substrate during the pre-cleaning liquid application, for the same reasons as in the plating liquid application, to help spread the liquid over the substrate surface, so the pre-cleaning oxide removal, etc. can occur over the entire surface.
(II)  Furthermore as to the heater being controlled by the controller to heat the substrate holder to 50 degrees C or higher before the substrate is held by the substrate holder, Hayes describes how it is known to provide a substrate  holder configured to hold and rotate a substrate (note wafer support surface 24, for example, column 35-60, figures 1, 7), to provide a liquid supply configured to supply a liquid onto the substrate being rotated while held by the substrate holder (note figure 10, column 4, lines 40-50, column 6, lines 15-30) and to provide a heating device configured to heat the substrate holder from outside the holder (note figure 7, column 5, lines 24-50, showing a heat exchanger 340 below the holder, and figure 8, column 5, lines 40-50, showing a heat exchanger 340 above the holder, where the heat exchanger can transfer heat to a chuck (holder) and wafer, note column 6, lines 1-5). The described process liquids can include photoresists, developers, etchants and solvents, where it is indicated to desire a uniform layer of process liquid, which depends on a number of factors, including temperature of the process liquid on the substrate, where increasing temperature can make liquid more easily distributed, for example (column 2, lines 1-20), where it is indicated to be desirable to provide temperature exchange from heat exchanger to holder (support surface) to a desired predetermined temperature before the wafer substrate applied and then spin dispensing of process liquid occurs, which helps allow for precise temperature control of the wafer (column 3, lines 20-40), where the controlled temperature support allows for heating of the wafer, and after thermal equilibrium reached the process liquid is dispensed (column 6, lines 20-30), and it is noted that further heat transfer can occur during the process liquid dispensing (column 6, lines 25-30).  Hayes notes using a controller to control this heat exchange (note column 5, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman EITHER alone OR further in view of Segawa to provide that there is a heating device configured to heat the substrate holder from an outside thereof and controlled by the controller to heat the substrate holder before the substrate is held by the holder as suggested by Hayes to provide a desirable temperature control, because Inatomi in view of Weidman EITHER alone OR further in view of Segawa applies a plating processing liquid to a wafer substrate with rotation where it is desired to  control the substrate wafer temperature with heating to suppress depression to the temperature of the plating liquid, and Hayes indicates how when applying a processing liquid to a wafer substrate with rotation, it is desired to provide a temperature control of the wafer by first preheating a substrate holder with a heater device and then applying the wafer to be given a temperature equilibrium with the substrate support/holder by heat transfer with the substrate holder to give a desired temperature for the wafer with desirable precise temperature control  to give desirable   application where further heat treatment can occur during the dispensing, and the controller would be provided for providing the heating control as claimed since Inatomi indicates to use a controller for controlling the system features, and Hayes also notes using a controller for the heat treatment of the substrate holder.  As to heating to a temperature higher than 50 degrees C, Inatomi indicates providing the plating solution temperature at 60-80 degrees C (0090) and that it is desired to have heating with a heater to suppress a temperature of the plating liquid from being decreased (note 0074-0075), so it would have been obvious to optimize the temperature of the substrate holder and resulting substrate heating to be such to not decrease the 60-80 degrees C temperature of the plating liquid of Inatomi, and such optimization would give a temperature in the claimed range (of claims 1 and 6), such as 60-80 degrees C, to prevent decrease of temperature. Also note MPEP 2144.05 (II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” 
Furthermore, as to claim 1, Inatomi provides how a heater can be provided above the substrate/substrate holder as discussed above, and Hayes indicates how a substrate heating device can also be provided above the substrate holder as discussed above (note figure 9), and Inatomi indicates that the above heater can be in a top plate/cover unit  21 equipped with a heater 28 that can be placed at a lower position to cover the substrate/substrate holder (note figures 6, 7A-7E, note 0074, 0078), and thus would give a suggested place to provide a heater that can be above the substrate holder and effectively heat the substrate holder.  Furthermore, this would be understood to meet the requirements of the first heating device to the extent described in the specification for 35 USC 112(f) purposes or at least be a substantial equivalent thereof as a specifically described device providing heat corresponding to that described in the specification.
(III) Furthermore, as to the cover unit also having a sidewall member extending downwards from the ceiling member, and a part of the sidewall member placed lower than a top surface of the substrate holder when the cover unit is placed at a position at which the first heating device is heating the substrate holder, Inatomi does not describe such a sidewall from the ceiling part of the cover unit/top plate 21.  Inatomi does note how the cover unit would be moved downwards, giving adjustable placement of the heating unit (note figures 7A-7F, 0062).  It is also noted how there can be application of liquid (the plating) and rotation moving the plating liquid towards the periphery (note 0050-0052), and it is  understood liquid comes of the substrate, noting the drain cup, etc. (figure 2, 0042, for example).
(A) Using Tokuri, Tokuri further provides that when providing a cover unit with a top plate/ceiling member 51/511b through which liquid passes and is applied to a wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation and to a drain cup area 41 (note figures 5 and 7-9, note 0025-0028, 0030, 0070-0071) the cover unit can further be provided with a sidewall member 512b extending down from the ceiling member and where the cover unit can be moved up and down, and the sidewall member can be placed so that a  part of the sidewall member would be lower than the top surface of the substrate holder (note figures 7-9, with placement shown in figure 9, note 0070-0076), where the sidewall helps allow chemical atmosphere to be guided to the exhaust port in the drain cup 41 areas (note 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Tokuri as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member and a drain cup for removing liquid from the substrate (shown in both Inatomi and Tokuri), where Tokuri shows how also having sidewalls that can be positioned as claimed is desirable for removing and exhausting chemical atmosphere through the drain cup. As to providing this position for heating the substrate holder, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate (noting heaters described by Inatomi at 0074), and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
(B) Using Hong, Hong further provides that when providing a cover unit 150 with a top plate/ceiling member, where liquid is applied to wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation (note figure 5  and 2, and 0008, 0025-0026) the cover unit can further be provided with a sidewall member  extending down from the ceiling member, and the sidewall member can be placed so that a  part of the sidewall member would be significantly lower than the top surface of the substrate holder (note figures 5), where the sidewall helps liquid coming off the substrate to be guided in a downward direction and without splashing and contaminating peripheral devices (note figures 2, 5-7, 0025-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Hong as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member (shown in both Inatomi and Hong), where Inatomi shows a drain cup around and below the substrate holder to remove liquid (note figure 2) and Hong shows how also having sidewalls that can be positioned as claimed is desirable for removing liquid from the substrate without splashing and contaminating peripheral parts, and would send the expelled liquid downwards, which would be toward the drain cup when the system as in Inatomi used. As to providing this position for heating the substrate holder, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate (noting heaters described by Inatomi at 0074), and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
(C) Using Motomatsu, Motomatsu further provides that when providing a cover unit with a ceiling unit/member 61 through which liquid passes and is applied to a wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation and to a drain cup area 571 (note figure 2, note 0044-0045, 0053, 0055, 0085-0086) the cover unit can further be provided with a sidewall member 62 extending down from the ceiling member and where the cover unit can be moved up and down, and the sidewall member can be placed so that a  part of the sidewall member would be lower than the top surface of the substrate holder (note figures 2 and 9C, note 0059), where the sidewall helps seal the space around the substrate , and suppresses vaporization of the liquid on the substrate (note figures 9C, 9D, and 0098, 0100), and where the cover body can be heated (0065, 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Motomatsu as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member and a drain cup for removing liquid from the substrate (shown in both Inatomi and Motomatsu), where Motomatsu shows how also having sidewalls that can be positioned as claimed is desirable for heating devices in cover bodies and allows a controlled sealed atmosphere. As to providing this position heating the substrate holder, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate, and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
Furthermore, as to claims  4 and 5, as to providing a second heating device under the substrate holder and the heating device comprises a heater or lamp provided at an inner side than an edge of the substrate holder, Hayes as discussed above, describes how there can be a heat exchanger/heater device placed below the substrate holder inwardly from an edge of the substrate (note figure 7, column 5, lines 35-45, where 345 can be considered a heater). Inatomi also notes how heaters can be those that circulate heat transfer medium (0074). Furthermore, this would be understood to give suggested heaters to meet the heating device to the extent described in the specification for 35 USC 112(f) purposes or at least be a substantial equivalent thereof as a specifically described device providing heat corresponding to that described in the specification, and by providing both heaters, this would allow desirable controlled heating from both taught sources.
Claims 7-9: Inatomi describes a substrate liquid processing method (note 0009).  The method includes providing a substrate holder to hold and rotate a substrate wafer  (note figure 2, 0029, 0044-0045 with holding device 110, which holds and rotates the substrate).  Plating processing on the substrate wafer is provided by supplying a plating liquid onto the substrate while being held by the substrate holder is provided (note figure 2, 0047, 0050).  The supply would be understood to include while the substrate is being rotated (note figure 2, 0050 which indicates plating liquid from the discharge unit 33 reaching the substrate and flowing to the periphery due to rotation).  A heating device 28 is also provided that is outside of and above the substrate holder and is used to heat the substrate (note figure 6 and figures 7A-7E, 0074-0075), where it is desired to heat the substrate so as to have the substrate have a higher temperature and help prevent a temperature of a plating liquid discharged from the substrate from being decreased with more uniform temperature distribution on the substrate, where it is desired to have plating liquid temperature in the range of 60 to 80 degrees C (note 0052, 0074, 0075, 0090, 0093). The heater 28 provided that is disposed above the substrate can also be provided in a cover unit/top plate 21 (so the cover unit is equipped with the first heating device) and includes a ceiling member (a flat plate part above the substrate/substrate holder) (note figure 2, 6, 7A-7F, 0061-0062, 0074).
Optionally, further using Segawa, as to supplying the plating liquid while the substrate is being rotated, Segawa specifically describes how it is known to provide a plating liquid supply 42 such that the plating liquid is applied to a substrate held (fixed in place) by a substrate holder that is rotating to spread over the surface of the wafer substrate (note 0178 and also 0176-0190, figures 5A-5C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi to specifically supply the plating liquid to deposit while the substrate is rotating while held by the substrate holder as suggested by Segawa with an expectation of predictably acceptable results, as Inatomi indicates supplying plating liquid to a substrate in a similar fashion to Segawa where the substrate can rotate to spread the coating and Segawa notes how this would conventionally be known to be done while the substrate is rotated by the substrate holder.
(I)  Furthermore, as to performing a pre-cleaning processing on the substrate by supplying a pre-cleaning liquid onto the substrate being while holding and rotating the substrate horizontally, with a temperature of the pre-cleaning liquid equal to or higher than 40 degrees C, Inatomi further indicates that there can be a cleaning/pre-cleaning liquid supply providing a pre-cleaning liquid onto the substrate before plating (note figure 2, discharge openings 44, 46, 0058, 0111), where since Inatomi indicates how plating liquid would reach the substrate at a central portion and flow to the periphery by rotation (note figure 2, 0050) and in figure 2 discharge openings 44 and 46 are also shown for deposit in a central location on a horizontal substrate, at the least it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the substrate while holding the substrate horizonal with the holder during application of cleaning liquid so that it would cover and treat the entire substrate in a same fashion as for the plating liquid.  It is also noted how Inatomi indicates how the substrate processing can be used to deposit capping layer of CoWP or CoWB on copper wiring in substrate wafers, for example (note 0002, 0048).
As to the temperature of the pre-cleaning liquid, Weidman describes providing capping layers on copper interconnects/wiring such as CoWP (note abstract, 0005-0009, 0051), where it is described that it is desired to pre-clean the copper interconnect to remove oxides, contaminants, before applying the capping plating, and to pre-clean in the same chamber as the capping electroless plating (note 0007, 0009), where a first processing cleaning fluid/liquid can be provided at a temperature of about 50-75 degrees C (or 55-60 degrees C) for cleaning the substrate to remove oxides, etc. before electroless plating (0046, 0059, 0061, 0118-0120). Weidman also describes using a similar application system to Inatomi, with face up processing, with a horizontal wafer on a rotatable support holder with a nozzle system to deposit the liquids on the upper surface of the substrate (note figures 4, 5, 0081, 0082, 0101-0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi, EITHER alone OR further in view of Segawa to also provide pre-cleaning liquid at a temperature of about  50-75 C, in the claimed range, to provide a desirable precleaning as suggested by Weidman, since Inatomi indicates how the plating can be provided on a substrate with copper wiring to provide a capping layer such as CoWP, and there can be a pre-cleaning liquid application  from a liquid supply prior to the plating to the substrate held by the holder, which would be suggested to be to a rotating substrate held by the substrate holder, and Weidman indicates that in a similar system with a substrate and liquid supply to supply pre-cleaning liquid onto a horizontal substrate while being held by the substrate holder with similar capping layer applied, it is desirable to supply pre-cleaning liquid that removes oxides, etc. before the capping layer applied, where the temperature of the pre-cleaning liquid is about 50-75 degrees C, in the claimed range. This would provide the supplied pre-cleaning liquid at a temperature in the claimed range. Even if the temperature of the liquid must remain at this temperature, this would be suggested to provide use of the pre-cleaning liquid at the desirable supply temperature (where Inatomi provides how heaters can be provided to control a liquid temperature during processing from decreasing, note 0074-0075).   Optionally, when further using Segawa, it would further suggest to rotate the substrate during the pre-cleaning liquid application, for the same reasons as in the plating liquid application, to help spread the liquid over the substrate surface, so the pre-cleaning oxide removal, etc. can occur over the entire surface.
(II) Furthermore as to heating the substrate holder to 50 degrees C or higher before the substrate is held by the substrate holder, Hayes describes how it is known to provide a substrate  holder configured to hold and rotate a substrate (note wafer support surface 24, for example, column 35-60, figures 1, 7), to provide a liquid supply configured to supply a liquid onto the substrate being rotated while held by the substrate holder (note figure 10, column 4, lines 40-50, column 6, lines 15-30) and to provide a heating device configured to heat the substrate holder from outside the holder (note figure 7, column 5, lines 24-50, showing a heat exchanger 340 below the holder, and figure 8, column 5, lines 40-50, showing a heat exchanger 340 above the holder, where the heat exchanger can transfer heat to a chuck (holder) and wafer, note column 6, lines 1-5). The described process liquids can include photoresists, developers, etchants and solvents, where it is indicated to desire a uniform layer of process liquid, which depends on a number of factors, including temperature of the process liquid on the substrate, where increasing temperature can make liquid more easily distributed, for example (column 2, lines 1-20), where it is indicated to be desirable to provide temperature exchange from heat exchanger to holder (support surface) to a desired predetermined temperature before the wafer substrate applied and then spin dispensing of process liquid occurs, which helps allow for precise temperature control of the wafer (column 3, lines 20-40), where the controlled temperature support allows for heating of the wafer, and after thermal equilibrium reached the process liquid is dispensed (column 6, lines 20-30), and it is noted that further heat transfer can occur during the process liquid dispensing (column 6, lines 25-30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman EITHER alone OR further in view of Segawa to provide using a heating device to heat the substrate holder from an outside thereof to heat the substrate holder before the substrate is held by the holder as suggested by Hayes to provide a desirable temperature control, because Inatomi in view of Weidman EITHER alone OR further in view of Segawa applies a plating processing liquid to a wafer substrate with rotation where it is desired to  control the substrate wafer temperature with heating to suppress depression to the temperature of the plating liquid, and Hayes indicates how when applying a processing liquid to a wafer substrate with rotation, it is desired to provide a temperature control of the wafer by first preheating a substrate holder with a heater device and then applying the wafer to be given a temperature equilibrium with the substrate support/holder by heat transfer with the substrate holder to give a desired temperature for the wafer with desirable precise temperature control  to give desirable  application where further heat treatment can occur during the dispensing.  As to heating to a temperature equal to or higher than 50 degrees C, Inatomi indicates providing the plating solution temperature at 60-80 degrees C (0090) and that it is desired to have heating with a heater to suppress a temperature of the plating liquid from being decreased (note 0074-0075), so it would have been obvious to optimize the temperature of the substrate holder and resulting substrate heating to be such to not decrease the 60-80 degrees C temperature of the plating liquid of Inatomi, and such optimization would give a temperature in the claimed range (of claims 7 and 9), such as 60-80 degrees C, to prevent decrease of temperature. Also note MPEP 2144.05 (II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”   Furthermore, as to claim 7, Inatomi provides how a heater can be provided above the substrate/substrate holder as discussed above, and Hayes indicates how a substrate heating device can also be provided above the substrate holder as discussed above (note figure 9), and Inatomi indicates that the above heater can be in a top plate/cover unit  21 equipped with a heater 28 that can be placed at a lower position to cover the substrate/substrate holder (note figures 6, 7A-7E, note 0074, 0078), and thus would give a suggested place to provide a heater that can be above the substrate holder and effectively heat the substrate holder.  Furthermore, this would be understood to meet the requirements of the first heating device to the extent described in the specification for 35 USC 112(f) purposes or at least be a substantial equivalent thereof as a specifically described device providing heat corresponding to that described in the specification,
(III)  Furthermore, as to the cover unit also having a sidewall member extending downwards from the ceiling member, and a part of the sidewall member placed lower than a top surface of the substrate holder when the cover unit is placed at a position at which the first heating device heats the substrate, Inatomi does not describe such a sidewall from the ceiling part of the cover unit/top plate 21.  Inatomi does note how the cover unit would be moved downwards, giving adjustable placement of the heating unit (note figures 7A-7F, 0062).  It is also noted how there can be application of liquid (the plating) and rotation moving the plating liquid towards the periphery (note 0050-0052), and it is  understood liquid comes of the substrate, noting the drain cup, etc. (figure 2, 0042, for example).
(A) Using Tokuri, Tokuri further provides that when providing a cover unit with a top plate/ceiling member 51/511b through which liquid passes and is applied to a wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation and to a drain cup area 41 (note figures 5 and 7-9, note 0025-0028, 0030, 0070-0071) the cover unit can further be provided with a sidewall member 512b extending down from the ceiling member and where the cover unit can be moved up and down, and the sidewall member can be placed so that a  part of the sidewall member would be lower than the top surface of the substrate holder (note figures 7-9, with placement shown in figure 9, note 0070-0076), where the sidewall helps allow chemical atmosphere to be guided to the exhaust port in the drain cup 41 areas (note 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Tokuri as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member and a drain cup for removing liquid from the substrate (shown in both Inatomi and Tokuri), where Tokuri shows how also having sidewalls that can be positioned as claimed is desirable for removing and exhausting chemical atmosphere through the drain cup. As to providing this position when the first heater is heating, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate (noting heaters described by Inatomi at 0074), and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
(B) Using Hong, Hong further provides that when providing a cover unit 150 with a top plate/ceiling member, where liquid is applied to wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation (note figure 5  and 2, and 0008, 0025-0026) the cover unit can further be provided with a sidewall member  extending down from the ceiling member, and the sidewall member can be placed so that a  part of the sidewall member would be significantly lower than the top surface of the substrate holder (note figures 5), where the sidewall helps liquid coming off the substrate to be guided in a downward direction and without splashing and contaminating peripheral devices (note figures 2, 5-7, 0025-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Hong as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member (shown in both Inatomi and Hong), where Inatomi shows a drain cup around and below the substrate holder to remove liquid (note figure 2) and Hong shows how also having sidewalls that can be positioned as claimed is desirable for removing liquid from the substrate without splashing and contaminating peripheral parts, and would send the expelled liquid downwards, which would be toward the drain cup when the system as in Inatomi used. As to providing this position when the first heater is heating, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate (noting heaters described by Inatomi at 0074), and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
(C) Using Motomatsu, Motomatsu further provides that when providing a cover unit with a ceiling unit/member 61 through which liquid passes and is applied to a wafer substrate supported on a substrate holder that rotates, and where the liquid is pushed off the substrate due to the rotation and to a drain cup area 571 (note figure 2, note 0044-0045, 0053, 0055, 0085-0086) the cover unit can further be provided with a sidewall member 62 extending down from the ceiling member and where the cover unit can be moved up and down, and the sidewall member can be placed so that a  part of the sidewall member would be lower than the top surface of the substrate holder (note figures 2 and 9C, note 0059), where the sidewall helps seal the space around the substrate , and suppresses vaporization of the liquid on the substrate (note figures 9C, 9D, and 0098, 0100), and where the cover body can be heated (0065, 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inatomi in view of Weidman and Hayes EITHER alone OR further in view of Segawa to further provide that the cover unit is provided with sidewalls such that when lowered the cover unit can be placed such that a portion of the sidewalls are lower than the top of the substrate holder as suggested by Motomatsu as this would be conventional when providing a system that includes a holder for holding a rotating substrate and also has a cover unit with liquid application and a ceiling member and a drain cup for removing liquid from the substrate (shown in both Inatomi and Motomatsu), where Motomatsu shows how also having sidewalls that can be positioned as claimed is desirable for heating devices in cover bodies and allows a controlled sealed atmosphere. As to providing this position when the first heater is heating, it would have been obvious that the amount of heating would be affected by the distance of the heater from the substrate, and as a result it would have been obvious to optimize the placement for heating, giving a placement with the sidewalls in the claimed position.
Furthermore, as to claim 8, as to providing a second heating device under the substrate holder and the heating device comprises a heater or lamp provided at an inner side than an edge of the substrate holder, Hayes as discussed above, describes how there can be a heat exchanger/heater device placed below the substrate holder inwardly from an edge of the substrate (note figure 7, column 5, lines 35-45, where 345 can be considered a heater). Inatomi also notes how heaters can be those that circulate heat transfer medium (0074). Furthermore, this would be understood to give suggested heaters to meet the heating device to the extent described in the specification for 35 USC 112(f) purposes or at least be a substantial equivalent thereof as a specifically described device providing heat corresponding to that described in the specification, and by providing both heaters, this would allow desirable controlled heating from both taught sources.

Japan 2006-063386 also notes providing a precleaning liquid to a substrate before plating, where the precleaning liquid temperature is 60-90 degrees C (note 0012, 0022, 0040, and page 11 of the Japanese document).

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered.
(A) Please note the adjustment to the rejections due to the amendments to the claims, with the new reference to Weidman.
(B) As to the 35 USC 103 rejections, it is argued that Inatomi, etc. do not provide the temperature of the pre-cleaning liquid. The Examiner notes however, that the new reference to Weidman, as discussed in the rejections above, provides the suggestion of the pre-cleaning liquid in the temperature range claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718